PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/446,687
Filing Date: 01 March 2017
Appellant(s): Yang et al.



__________________
Sun Hee Lehmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/09/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

* * * * *

 Claims 6-7, 14-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.
 	Claims 15, 20 are vague and indefinite because the term “negligible” in the phrase “negligible enthalpy change” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes a “negligible” enthalpy change compared to “does not have an enthalpy change (ΔH) associated with it” (i.e., an enthalpy change of zero) as stated in paragraph [0018] in U.S. Published Application 2017/0174958.  How small does the 
	Claims 6-7, 14, 16-19, 21 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

* * * * *

Claims 6-7, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	JP 05-339557 (KITAMURA-JP ‘557),
in view of BARTZ ET AL (US 3,987,122),
and in view of COUPIN (US 2017/0121496),
and in view of DOU ET AL (US 2011/0244185),
 and in view of TAKEZAKI ET AL (US 2013/0309497).
	KITAMURA-JP ‘557 discloses a hot melt adhesive comprising: 
 (i) 5-70 wt% of a thermoplastic resin component comprising: 
(a) 100 wt% (when used singly) or 10-70 wt% (when used in a blend with at least one additional thermoplastic resin(s) as described below) of a first high molecular weight polylactic acid copolymer resin, wherein the first polylactic acid copolymer resin is a copolymer of L-lactic acid and/or D-lactic acid (e.g., a LD-type copolymer derived from L-lactic acid and D-lactic acid in equal amounts; a L-type copolymer derived from L-lactide and D-lactide in equal amounts; etc.); 
	and
(b) optionally at least one additional thermoplastic resin(s) selected from known base resins for hot melt adhesives (e.g., but not limited to, polyolefins such as polyethylene, polypropylene, etc.; polyolefin copolymers such as ethylene-ethyl acrylate, ionomers, etc.; and/or combinations thereof) is used singly (i.e., constituting 100% of the thermoplastic resin component); and

(ii) 20-70 wt% of a tackiness-imparting component comprising:
(a) tackifiers (e.g., rosin ester, terpene resin, petroleum resin or decomposition product thereof, etc., or mixtures thereof) used singly (i.e., constituting 100 wt% of the tackiness-imparting component);
	or 
(b) optionally in combination with a second low molecular weight polylactic acid resin;

(iii) optional additives (e.g., pigment, dye, surfactant, heat stabilizing agents, etc.);

wherein the relative amounts of the first polylactic acid copolymer resin and the additional thermoplastic resin(s) in the thermoplastic resin component are selected to provide a desired melt viscosity between 180-210ºC and/or a desired degree of biodegradability and/or recyclability. The hot melt adhesive is capable of exhibiting excellent heat stability, as reflected by melt viscosity changes of less than 10% after exposure to temperatures of 190ºC for 24 hours. The hot melt adhesive is useful for forming laminate articles (e.g., containers, etc.) wherein the laminates are typically formed by using the adhesive to bond a substrate layer (e.g., plastic, paper, metal, woven or non-woven fabric, etc.) to another layer at typical bonding temperatures of 190°C, wherein the hot melt adhesive can be used in known hot melt adhesive applications (e.g., bookbinding, bag making, wood working, etc.) and are particularly useful in bonding biodegradable materials together.  (KITAMURA-JP ‘557, entire document, e.g., paragraph 0001-0003, 0004 (in particular, subsections (1), (4), (6)-(8), etc.), 0011-0020, etc.; in particular Embodiment 1, etc.) However, the reference does not specifically mention polyethylene copolymers modified with the recited polar groups, or the use of copolymer resins with “negligible” enthalpy change.
or alternatively a “plastic” (which is distinct and distinguished from the previously mentioned elastomer) (thereby resulting in a “grafted polyolefin plastic”).  The grafted polyolefin (co)polymers can be usefully added to known or conventional hot melt adhesive compositions as an adhesion-improving agent, particularly at elevated temperatures. The reference further discloses that waxes (e.g., paraffin waxes, synthetic waxes, etc.) as components in hot melt adhesives to adjust viscosity and/or hardness.  (BARTZ ET AL, line 7-39, col. 1; line 16-45, col. 2; line 1-15, 24-39, 52-68, col. 3; line 14-57, col. 4; line 13-23, col. 5; line 61-68, col. 8; line 66, col. 10 to line 1, col. 11; etc.)
	COUPIN ‘496 discloses that it is well known in the art to form adhesive compositions (e.g., hot melt adhesives, etc.) using amorphous polylactide copolymer resins -- e.g., a poly-L-lactide resin containing at least 10 wt% (preferably at least 20 wt% or at least 30 wt%) D-lactide isomer; a poly-D-lactide resin containing at least 10 wt% (preferably at least 20 wt% or at least 30 wt%) L-lactide isomer; and/or a poly-DL-lactide (COUPIN ‘496, paragraph 0025, 0063, 0074-0078, 0080-0083, 0200, 0211, etc.)
  	DOU ET AL ‘185 discloses that it is well known in the art that polylactic acid copolymer resins derived from a mixture of L-lactide isomer and more than 10 wt% D-lactide isomer are typically amorphous. (DOU ET AL ‘185, paragraph 0055-0056, etc.)
	TAKEZAKI ET AL ‘497 provide evidence that amorphous polylactic acid resins can be characterized by a very low enthalpy of fusion (e.g., less than 5 J/g; preferably less than 3 J/g; more preferably less than 2 J/g; most preferably less than 1 J/g), wherein the enthalpy of fusion is regulated by known methods (e.g., controlling the ratio of L-lactic acid to D-lactic acid isomers to be 95/5 to 50/50; etc.).  (TAKEZAKI ET AL ‘497, paragraph 0045, 0047-0050, 0126, etc.)
	Regarding claims 6-7, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known polyethylene (co)polymers as part of the additional thermoplastic resin component (i)(b) of the polylactic acid-containing hot melt adhesive compositions of KITAMURA-JP ‘557 in order to modify or optimize the specific melt properties, adhesive characteristics (e.g., adhesive strength, melt viscosity, wetting properties, cohesive strength, etc.) and/or other performance properties (e.g., material costs; melt temperature; melt viscosity; biodegradability; recyclability; flexibility; etc.) of the hot melt adhesive for specific applications (e.g., to bond layers of various types of material together to form multilayer articles). 

 	Further regarding claim 15, 20, one of ordinary skill in the art would have selected the amount of adhesion-promoting functionalized non-elastomeric polyethylene disclosed in BARTZ ET AL utilized in the thermoplastic polymer component (i) in the polylactic acid-containing hot melt adhesive compositions of KITAMURA-JP ‘557 in order to optimize the specific adhesive characteristics (e.g., adhesive strength, melt viscosity, wetting properties, cohesive strength, etc.) and/or other performance properties (e.g., melt temperature; melt viscosity; biodegradability; recyclability; flexibility; etc.) of the hot melt adhesive for specific applications (e.g., to bond layers of material together to form multilayer articles). 
 	Further regarding claims 15, 20, since: (i) KITAMURA-JP ‘557 discloses the use of polylactic acid copolymers derived from equal amounts of L-lactic and D-lactic isomers (or L-lactide and D-lactide isomers) as thermoplastic resin component (a)(i) of the hot melt adhesive compositions of KITAMURA-JP ‘557; (ii) COUPIN ‘496 and DOU ET AL ‘185 disclose that polylactic acid copolymers containing less than 90 wt% of a first lactide isomer and more than 10 wt% of the second lactide isomer are generally amorphous; and (iii) TAKEZAKI ET AL ‘497 discloses that amorphous polylactic acid 
 	Further regarding claims 15, 20, since the polylactic acid-based hot melt adhesives of KITAMURA-JP ‘557 are capable of exhibiting melt viscosity changes of less than 10% after exposure to temperatures of 190ºC for 24 hours, the Examiner has reason to believe that polylactic acid-based hot melt adhesives in accordance with KITAMURA-JP ‘557 are capable of exhibiting viscosity changes of less than 30% after aging at lower temperatures (i.e., 320ºF  or ~160ºC) for 72 hours; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have incorporated effective amounts of known performance-enhancing additives (e.g., thermal stabilizers, antioxidants, hydrolysis-reducing agents, preservatives, and other degradation-preventing additives) in the hot melt adhesives of KITAMURA-JP ‘557 in order to prevent premature deterioration of the polylactic acid-based adhesive (as represented by viscosity loss after exposure to 320ºF  or ~160ºC for 72 hours) during storage (prior to use) and/or during usage as an adhesive (e.g., for adhesively bonded articles in hot and/or outdoor environments, etc.).

 	Further regarding claim 15, rubber elastomers are not a required or essential component of the hot melt adhesives of KITAMURA-JP ‘557.
 	Further regarding claim 15, rubber elastomers are not required as part of the adhesion-promoting functionalized polyolefin materials of BARTZ ET AL
 	Regarding claim 20, one of ordinary skill in the art would have selected the hot melt adhesive blending temperature of the hot melt adhesives of KITAMURA-JP ‘557 depending on the melting points and thermal sensitivity of the individual components of a specific adhesive formulation in order to obtain thorough blending while avoiding heat-related damage to the adhesive composition.

* * * * *

Claims 6-7, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 JP 05-339557 (KITAMURA-JP ‘557), in view of BARTZ ET AL (US 3,987,122) and in view of COUPIN (US 2017/0121496), and in view of DOU ET AL (US 2011/0244185), and in view of TAKEZAKI ET AL (US 2013/0309497),
	 	as applied to claims 15, 20 above,
	and further in view of CORZANI ET AL (US 2014/0094762).
(CORZANI ET AL , paragraph 0006, 0013-0015, 0028-0030, 0039-0045, etc.)
	Regarding claims 6-7, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of stabilizers known to be particularly effective with polyester-type hot melt adhesives as disclosed in CORZANI ET AL, optionally in combination with effective amounts of other known antioxidants, hydrolysis-reducing agents, and other degradation-preventing additives in the hot melt adhesives of KITAMURA-JP ‘557 in order to reduce deterioration of the polylactic acid-based adhesive (as represented by viscosity loss) during extended exposure to heat (e.g., as experienced during manufacturing operations, etc.). 

* * * * *
* * * * *

(3) Response to Argument
 	Appellant's arguments have been fully considered but they are not persuasive for the following reasons.



Appellant’s Argument -- Appellant argues that the term “negligible” is not vague and indefinite because “those of ordinary skill can readily measure the enthalpy change of a given copolymer… and would be able ascertain the degree of enthalpy that could fairly be deemed to represent a “negligible” value.”  

Examiner's Response -- The mere ability to determine the numerical value of a physical property does not, by itself, provide adequate criteria for determining whether that measured value is “negligible” or not. The determination of what constitutes being “negligible” can be significantly dependent on the situation and/or material -- i.e., for a given value X of enthalpy change, that value X may be deemed “negligible” (i.e., irrelevant or not materially affecting the performance) for one type of material or application, but on the other hand, may be considered non-negligible (i.e., detrimentally and/or materially affecting a particular physical or performance property) for a different type of material or application.  Similarly, what constitutes an “amorphous” polymer is situation-dependent -- i.e., some applications may require “amorphous” polymers to have effectively no crystallinity (i.e., a crystallinity of or approaching 0%), while other applications may permit “amorphous” polymers to have a small degree of crystallinity (e.g., less than 10% or 5% or 3% or 2%, etc.).
 	With respect to the present claimed invention, the only guidance given with respect to enthalpy change is that “the glass transition temperature of amorphous polylactic acid does not have an enthalpy change (ΔH) associated with it” (emphasis 

* * * * *

Appellant’s Argument -- Appellant argues that there is no motivation to combine BARTZ ET AL with KITAMURA-JP ‘557 because BARTZ ET AL teaches the use of ‘decomposition’ and ‘degradation’ of polymers to reduce melt viscosity, while KITAMURA-JP ‘557 is directed to a “thermostable adhesive”.  

Examiner's Response -- It is clear from BARTZ ET AL that the asserted ‘decomposition’ and ‘degradation’ of the polyolefins takes place under highly specific conditions using specific materials (e.g., initiators, etc.) intended to trigger a controlled reduction in molecular weight and narrowing of molecular weight distribution in the grafted polyolefins, thereby resulting in a polymeric additive which can be subsequently blended with known thermoplastic (e.g., hot melt) adhesive compositions as an useful additive for improving the adhesive and wetting properties of the hot melt adhesive.  Therefore, contrary to Appellant’s assertions, the highly regulated and controlled “degradation” used in production of the grafted polyolefins of BARTZ ET AL is clearly 
 	Furthermore, there is no evidence that the functionalized polyolefin copolymers of BARTZ ET AL are particularly susceptible to thermal degradation after production of the functionalized polyolefin copolymers has been completed and/or after the functionalized polyolefin copolymer is incorporated into a hot melt adhesive composition.
 	Therefore, contrary to Appellant’s assertions that the use of polymer degradation in BARTZ ET AL makes the reference wholly incompatible with the thermally stable adhesives of KITAMURA-JP ‘557, one of ordinary skill would reasonably expect that a known, melt viscosity-reducing and adhesion-promoting polyolefin-based copolymer additive as disclosed in BARTZ ET AL (containing polymers whose molecular weight, molecular weight distribution, and molecular structure is deliberately and intentionally modified under highly specific process conditions) which is disclosed as being a useful additive for adhesives (and in particular hot melt adhesives), would be sufficiently thermally stable by itself (and/or can be effectively thermally stabilized with the use of known heat stabilizers) so as to successfully and predictably perform its intended function as an adhesion-promoting and melt-viscosity modifying additive in known hot melt adhesives (e.g., the hot melt adhesives of KITAMURA-JP ‘557) without significant negative impact on the heat-resistance and thermal stability of the hot melt adhesive.  For example, a polymer additive for a hot melt adhesive is reasonably expected to withstand the elevated temperatures experienced during the manufacture of hot melt adhesive 

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

When considering obviousness, Office personnel are cautioned against treating any line of reasoning as a per se rule. This section discusses supporting a rejection under 35 U.S.C. 103 by reliance on scientific theory and legal precedent. In keeping with the flexible approach to obviousness under KSR, as well as the requirement for explanation, Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported. See MPEP § 2144.04. So, for example, automating a manual activity, making portable, making separable, reversing or duplicating parts, or purifying an old product may form the basis of a rejection. However, such rationales should not be treated as per se rules, but rather must be explained and shown to apply to the facts at hand. A similar caveat applies to any obviousness analysis. Simply stating the principle (e.g., "art recognized equivalent," "structural similarity") without providing an explanation of its applicability to the facts of the case at hand is generally not sufficient to establish a prima facie case of obviousness. 

I.    RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT 

The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-

Even assuming that the grafted polyolefins of BARTZ ET AL could have some negative impact on the thermal stability of KITAMURA-JP ‘557 adhesives -- a point NOT conceded by the Examiner -- it is well within the skill of one of ordinary skill in the art to utilize effective amounts of known, conventional heat-stabilizing agents (as suggested by KITAMURA-JP ‘557) to prevent the grafted polyolefins of BARTZ ET AL from negatively impacting the thermal stability (as represented by a undesirable reduction in melt viscosity after aging at elevated temperatures) of the KITAMURA-JP ‘557 adhesives in order to obtain the known and highly advantageous benefits associated with the grafted polyolefins of BARTZ ET AL (e.g., improved adhesion, improved wetting, improved melt flow properties, etc.).  
 	The possibility of a potential disadvantage in a known additive (i.e., the grafted polyolefins of BARTZ ET AL) does not constitute a clear teaching away from using said known additive in a known composition when: (i) the disadvantage can be readily overcome and/or compensated for with well-known methods and/or techniques (e.g., the use of known heat-stabilizing agents, etc.); and/or (ii) the advantages of said additive outweigh its disadvantages for a given application. Appellant has not provided persuasive and/or objective evidence to the contrary.  
 	In view of its clearly suggested utility as an additive for hot melt adhesives, one of ordinary skill in the art would have a reasonable expectation that the grafted polyolefins made in accordance with BARTZ ET AL can be successfully used as a beneficial polymeric additive in the polylactic acid-based hot melt adhesives of KITAMURA-JP ‘557 without substantial negative impact on the overall thermal stability of the commensurate in scope with the present claims from the recited functionalized polyethylene copolymer.
 	Furthermore, Appellant has not provided objective evidence that the grafted polyolefins made in accordance with BARTZ ET AL exhibit substantial thermal instability after exposure to temperatures of 320ºF (~160ºC) for 72 hours, and/or are so thermally unstable as to have a substantial negative effect on the overall thermal stability of the hot melt adhesives containing said grafted polyolefins (e.g., the already thermally stable polylactic acid-based hot melt adhesives of KITAMURA-JP ‘557), especially when used in small amounts (e.g.,  as low as 0.1 wt%, as recited in claim 1), and/or are so thermally unstable that conventional methods of improving thermal stability (e.g., the use of thermal and other types of stabilizers, etc.) are incapable of providing adequate stability in melt viscosity after aging.

MPEP 716.01(c)    Probative Value of Objective Evidence [R-10.2019]

* * *

II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE 

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 

* * * * *

Appellant’s Argument -- Appellant argues that BARTZ ET AL “involves the use of elastomeric components that are excluded from Applicant’s claims 14 (sic) and 20.” and therefore BARTZ ET AL would lead those of ordinary skill in the art “to include such a component because of the clear teachings in Bartz that an elastomer / rubber component confers beneficial properties” and “there is no reason to believe that those of ordinary skill in the art would not have motivated to include an elastomeric component in view of such a direction.”

Examiner's Response -- However, BARTZ ET AL makes it clear that while the pre-grafting base polyolefin and/or the grafting component can be elastomers or rubbers, the reference clearly also teaches the graft modification of non-elastomeric (i.e., “plastic”) polyolefin polymer, as evidenced by statements in BARTZ ET AL indicating that suitable pre-grafted base polyolefins include both “plastic and elastomeric” (BARTZ ET AL, line 35-36, col. 4).  BARTZ ET AL also makes a clear distinction between “grafted polyolefin plastic” and grafted polyolefin elastomers (BARTZ ET AL, line 35-36, col. 10).  
(BARTZ ET AL, line 61-62, col. 9) and “can have elastomeric components” (BARTZ ET AL, line 52, col. 2) reasonably imply that the inclusion of such elastomers, while preferred for certain applications, are still optional and therefore not a required or critical component of the grafted polyolefin materials of BARTZ ET AL.  
 	Therefore, BARTZ ET AL clearly allows one of ordinary skill in the art to omit elastomers from the disclosed grafted polyolefin material if deemed desirable or advantageous -- e.g., one of ordinary skill in the art would be reasonably motivated to exclude elastomers from the grafted polyolefin material of BARTZ ET AL when the presence of elastomers might negatively impact certain desired performance properties (e.g., stiffness, hardness, cohesive strength, chemical resistance, etc.) of a hot melt adhesive and/or when some degree of brittleness in a hot melt adhesive may be considered an advantageous or a desired property (e.g., to allow for controlled separation of bonded layers; tamper indication for security or safety reasons; etc.).  Nonpreferred and alternative embodiments (e.g., grafted polyolefin materials in accordance with BARTZ ET AL which do not contain elastomers or rubbers) still constitute relevant prior art.  

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Appellant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the exclusion of rubber elastomer in the recited hot melt adhesive composition.

* * * * *

Appellant’s Argument -- Appellant argues that KITAMURA-JP ‘557 “fails to distinguish polylactic acid copolymers… having a negligible enthalpy change from those 
 
Examiner's Response -- While KITAMURA-JP ‘557 does not explicitly discuss the enthalpy change or crystallinity (or lack thereof) of the polylactic acid polymers used in the disclosed hot melt adhesives, the reference clearly teaches the use of high molecular weight polylactic acid copolymer resins, such as a copolymer of L-lactic acid and/or D-lactic acid (e.g., a LD-type copolymer derived from L-lactic acid and D-lactic acid in equal amounts; a L-type copolymer derived from L-lactide and D-lactide in equal amounts; etc.) as thermoplastic resin component (a)(i) of the KITAMURA-JP ‘557 hot melt adhesives.  COUPIN ‘496 and DOU ET AL ‘185 disclose that polylactic acid copolymers containing less than 90 wt% of a first lactide isomer and more than 10 wt% of a second lactide isomer are generally amorphous, while TAKEZAKI ET AL ‘497 discloses that amorphous polylactic acid resins can be characterized by enthalpy of fusion values of less than 5 J/g (most preferably less than 1 J/g).  Therefore, contrary to Appellant’s assertions, KITAMURA-JP ‘557’s disclosure of polylactic acid copolymers derived from 50% L-lactic acid (or L-lactide) and 50% D-lactic acid (or D-lactide) constitutes an implicit disclosure regarding the use of amorphous polylactic acid copolymers (as evidenced by COUPIN ‘496 and DOU ET AL ‘185) and therefore an implicit disclosure regarding the use of polylactic acid copolymers which have a low (or no) enthalpy of fusion (i.e., enthalpy change) of less than 5 J/g (most preferably less than 1 J/g, which includes 0 J/g).  

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).


In the absence of an explicit definition or objective criteria for what constitutes a “negligible” enthalpy change value, it is the Examiner’s position that by disclosing the use of polylactic acid copolymers derived from 50% L-lactic acid (or L-lactide) and 50% D-lactic acid (or D-lactide) as its hot melt adhesive compositions, KITAMURA-JP ‘557 implicitly teaches and/or at least reasonably suggests the use of a “lactic acid copolymer” which is amorphous and therefore has a very low (i.e., “negligible”) enthalpy change as recited in claims 15, 20 in hot melt adhesive compositions.  Appellant has not provided persuasive objective evidence to the contrary.

* * * * *

Appellant’s Argument -- Appellant argues that the combination of the recited functional polyolefin and the copolymers (of lactic acid, copolymers of butylene succinate, and/or copolymers of hydroxybutyric acid) having a “negligible” enthalpy change provides unexpected results with respect to stability under aging conditions.

Examiner's Response -- While Samples 1, 3 in the specification provide some evidence of superior melt viscosity stability after aging after 72 hours, the showings in the specification are not commensurate in scope with the present claims -- e.g., but not limited to:
• the type and/or amount of polyester used for component (a) -- The working Examples in the specification only utilize a single polylactic acid resin (INGEO Biopolymers 6361D from Nature Works) in amounts of 30-40 wt% (since Samples 2, 4-5 do not contain comparative melt viscosity data after aging for 72 hours).  
     Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if different polylactic acid resins (which may contain additional non-lactic acid comonomers) or different types of polyesters (e.g., copolymers of butylene succinate; copolymers of hydroxybutyric acid; mixtures of different polyesters; etc.) are used.  
     Similarly, Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if different amounts of the polyester (e.g., 5 wt% or 20 wt% or 50 wt% or 70 wt% or 80 wt%, etc.) are used.

• the type and/or amount of functionalized polyethylene copolymer (or functionalized polyethylene wax) used for component (b) -- The working Examples in the specification only use a single maleic anhydride-grafted polyethylene copolymer (with an unknown maleic anhydride content) in amounts of 12-25 wt% (since Samples 2, 4-5 do not contain comparative melt viscosity data after aging for 72 hours).  
     Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if different types of functionalized polyethylene copolymer (e.g., with different amounts of maleic anhydride grafting; with different amounts and/or types of polar functional groups (e.g., carboxylic acid, acrylic acid, ethyl acrylate, glycidyl methacrylate, etc.) are used.

• the presence (or absence) of additional components (e.g., tackifier (c); non-functionalized polyethylene copolymer (d); non-functionalized wax (e); antioxidants; etc.) -- The working Examples in the specification contain a single 
     Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if a tackifier (c) is absent or if a different type and/or amount of tackifier are present. 
     Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if non-functionalized polyethylene copolymer (d) is absent or if different types and/or amounts of non-functionalized polyethylene copolymer are present.
     Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if non-functionalized wax (e) is absent or if different types and/or amounts of non-functionalized wax are present.
     Similarly, Appellant has not provided evidence that the relied upon unexpectedly superior melt viscosity stability after aging for 72 hours would be present if an antioxidant is absent or different types and/or amounts of antioxidants (or other additives) are present).

 Additionally, Appellant does not make a comparison to the closest prior art as represented by KITAMURA-JP ‘557.

* * * * *

Appellant’s Argument -- Appellant argues that COUPIN ‘496 and DOU ET AL ‘185 and TAKEZAKI ET AL ‘497 “fail to teach the specific and critical aspect of combining copolymers with negligible enthalpy change and functionalized polyethylene polymer for thermostability.”

Examiner's Response -- In response to Appellant’s arguments, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	As discussed in detail above, one of ordinary skill in the art would be motivated to combine KITAMURA-JP ‘557 and BARTZ ET AL with the reasonable expectation of successfully providing a predictable, beneficial result -- i.e., a thermally stable polylactic acid-based hot melt adhesive composition in accordance with KITAMURA-JP ‘557 which utilizes polylactic acid copolymers which exhibits improved adhesion characteristics provided by inclusion of a functionalized polyolefin material according to BARTZ ET AL.  
 	COUPIN ‘496 and DOU ET AL ‘185 and TAKEZAKI ET AL ‘497 are cited to provide evidence that it is well known in the art that polylactic acid copolymers derived from 50% L-lactic acid (or L-lactide) and 50% D-lactic acid (or D-lactide) are typically amorphous, which can be characterized by a very low enthalpy of fusion (or enthalpy change), as evidenced (or at least reasonably suggested) by COUPIN ‘496 and DOU ET AL ‘185 and TAKEZAKI ET AL ‘497.
	Appellant has not provided evidence of unexpected results and/or criticality of the “specific and critical aspect of combining copolymers with negligible enthalpy change and functionalized polyethylene polymer for thermostability” commensurate in scope with the present claims as discussed in detail above.



Appellant’s Argument -- Appellant argues that the Examiner has allegedly “failed to articulate a proper reason that a person skilled in the art would be motivated to combine the cited art in the specific manner proposed.” -- i.e., KITAMURA-JP ‘557 in view of  BARTZ ET AL and in view of COUPIN ‘496 and in view of DOU ET AL ‘185 and in view of TAKEZAKI ET AL ‘497 and further in view of CORZANI ET AL.
 	Appellant further argues that CORZANI ET AL fails to cure the alleged defects of the combination of KITAMURA-JP ‘557 (and BARTZ ET AL and COUPIN ‘496 and DOU ET AL ‘185 and TAKEZAKI ET AL ‘497).

Examiner's Response -- Appellant’s arguments with respect to the alleged defects and lack of motivation to combine KITAMURA-JP ‘557 (and BARTZ ET AL and COUPIN ‘496 and DOU ET AL ‘185 and TAKEZAKI ET AL ‘497) have been fully considered and found unpersuasive for the reasons discussed in detail above.  Therefore, Appellant’s argument that CORZANI ET AL fails to cure these alleged defects of the above combination of five references is also deemed unpersuasive.  
 	Furthermore, CORZANI ET AL is cited to illustrate that it is well known in the art to use stabilizers to reduce the loss of melt viscosity stability in polyester-type hot melt adhesive after thermal aging.  Therefore, in order to further enhance the inherent thermal stability of the polylactic acid-based hot melt adhesives of KITAMURA-JP ‘557, one of ordinary skill in the art would have utilized a known method (e.g., the use of stabilizers) as suggested by CORZANI ET AL to facilitate the production of a hot melt 

* * * * *

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Vivian Chen/
Primary Examiner

Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                


/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.